Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants invention concerns an orthopedic device holder having a handle (4) having a proximal and distal end with a channel (36) having an opening at the distal end and a first bore (10) extending perpendicular to the longitudinal axis (Fig. 1).  A plunger portion (14) that extends into the channel (36) and defines a second bore (28) whose shape is identical to the first bore (10) so that an orthopedic device can be interchangeably received in either the first or second bore (Fig. 1).  A locking lever (22) coupled to the handle (4) and configured to move between a first position and a second position to simultaneously facilitate connection or release of the device from either the first or second bore (Fig. 1).  Applicant’s invention also consists of a first locking mechanism (locking bar 18) coupled to the handle (4) and movable within a slot (58) of the plunger portion (14) between a first and second position such that in first position it is locked with respect to the first bore (10) and in the second positon it is unlocked with respect to the first bore (10); and a second locking mechanism (16) mounted on the plunger portion and movable between a first and second position such that in first position it is locked with respect to the second bore (28) and in the second positon it is unlocked with respect to the second bore (28) (Fig. 1-7).
To being, applicant in their Remarks filed on 12/10/21 at Pg. 8, argues against the 112(f) interpretation of “second locking mechanism” and “first locking mechanism” due to the absence of the use of the word “means” and the fact the structure elements for both mechanisms are fully 
In addition, the closest prior art is the Hwang (US Patent 5842394) reference which discloses a tool holder having a first and second bore capable of holding a device (Fig. 4-5).  However, neither Hwang nor any of the art of record discloses a tool holder having first and second bores by which to hold a device and a means for simultaneously locking both bores. Furthermore, no reasonable combination could be made to Hwang to meet the limitations of the claims. Therefore, it is the examiner’s position that the application is allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775